DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2022 has been entered.
 
Response to Amendment
Withdrawn Rejections
The 35 U.S.C. 103 rejections of claims 1-17 over Suzuki in view of Suzuki2 as the primary combination of references, are withdrawn due to Applicant’s amendment filed on June 9, 2022.

New Rejections
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-9,11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2009/0087617) in view of Suzuki2 (US 2002/0110692), as evidenced by Nimura (US 2007/0184212).
Regarding claim 1, Suzuki teaches a polarizing plate comprising: a polarizer (polarizing film [0240]), a first anti-reflection film as a first protective film, and a second anti-reflection film as a second protective film positioned so as to face each other with respect to the polarizer (antireflection film … may be used for … both of the protective films of a polarizing plate comprising a polarizing film and protective films disposed on both sides thereof [0240]), where the first anti-reflection film comprises a first hard coating layer (hardcoat layer [0012, 0143]) having a thickness of 5 µm ([0145]) which is within the claimed range of 10 µm or less, and the second anti-reflection film includes a light-transmitting substrate (transparent support [0012]) and a second hard coating layer (hardcoat layer [0012]), the first hard coating layer of the first anti-reflection film, and the second anti-reflection film, positioned so as to face each other with respect to the polarizer ((antireflection film … may be used for … both of the protective films of a polarizing plate comprising a polarizing film and protective films disposed on both sides thereof [0240]).  Suzuki teaches that the first hard coating layer includes a binder resin (ionizing radiation-curable polyfunctional monomer or polyfunctional oligomer [0148]), and organic fine particles having a particle size of 3.0 µm, which is within the claimed range of 0.5 to 10 µm, dispersed in the binder resin, for the purpose of providing the desired internal scattering property (resin particle [0151]).  Suzuki teaches that inorganic fine particles having a particle size that is less than 1,000 nm (1 µm [0151]), such as a particle size of 30 nm to 100 nm ([0184]) which is within the claimed range of 1 nm to 500 nm, are further included to adjust the refractive index of the hardcoat layer ([0151]).  Although Suzuki teaches that including organic fine particles and inorganic fine particles in the hardcoat layer is not preferred due to a decrease in coating solution stability ([0151]), it would have been routine experimentation by one of ordinary skill in the art at the time, to have arrived at combinations of organic fine particles and inorganic fine particles that increase coating solution stability, as evidenced by Nimura.
Nimura teaches that a hardcoat layer that includes a binder resin ([0089, 0091]), further includes organic fine particles (light-transmissive particles [0089, 0134]) having a particle size of 0.5 µm to 10 µm ([0134]), dispersed in the binder resin ([0132]) for the purpose of providing the desired internal scattering (light-scattering capability [0089]).  Although Nimura teaches that the organic fine particles in the binder resin, decrease coating stability (may readily precipitate in a binder [0133]), Nimura teaches that inorganic fine particles (filler [0133]) having a particle size that overlaps the claimed range of 1 nm to 500 nm (at most 0.5 µm [0133]) are further included to increase the coating stability (effective for preventing the light-transmissive particles from precipitating [0133]).
Therefore, it would have been obvious to one of  ordinary skill in the art at the time, to have dispersed in the binder resin, organic fine particles having a particle size within a range of 0.5 µm to 10 µm, in the first and second hard coating layers of the polarizing plate of Suzuki, in order to obtain the desired internal scattering, as taught by Suzuki and Nimura, and to have further dispersed in the binder resin, inorganic fine particles having a particle size within a range of 1 nm to 500 nm, in order to obtain the desired adjustment of the refractive indices of the first and second hard coating layers, as taught by Suzuki, in a combination that increases coating stability instead of decreasing it, as evidenced by Nimura.
Suzuki fails to teach that the second hard coating layer has a ratio (a/b) of a transmittance (a) at a wavelength of 400 nm to a transmittance (b) at a wavelength of 500 nm, of 0.95 or less.
However, Suzuki teaches that the second hard coating layer includes a photopolymerization initiator ([0288]).
Suzuki2 teaches that in an anti-reflection film ([0110]), a hard coating layer includes a photopolymerization initiator such as commercially available Irgacure 819 ([0065]) and Irgacure 369 ([0066]), for the purpose of providing a superior reactivity ([0065]) and hence a superior internal curability ([0066]), resulting in a hard coating layer which is expected to have a ratio (a/b) of a transmittance (a) at a wavelength of 400 nm to a transmittance (b) at a wavelength of 500 nm, that is within the claimed range of 0.95 or less, as disclosed in Applicant’s specification (B1: IRG 819, B2: IRG 369, Table 1, lines 10-15 of page 24, lines 1-5 of page 25; a/b = 0.9, B1, Example 1, a/b = 0.9, B2, Example 2, Table 2, lines 15-25 of page 32), in the absence of a clear showing to the contrary.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the photopolymerization initiator taught by Suzuki2, in place of the photopolymerization initiator in the second hard coating layer, of the second anti-reflection film of the polarizing plate of Suzuki, in order to obtain a superior reactivity and hence a superior internal curability, as taught by Suzuki2, such that the modified second hard coating layer is expected to have a ratio (a/b) of a transmittance (a) at a wavelength of 400 nm to a transmittance (b) at a wavelength of 500 nm, that is within a range of 0.95 or less, as disclosed in Applicant’s specification, in the absence of a clear showing to the contrary. 
Furthermore, Suzuki teaches that the light-transmitting substrate is more preferably formed of polyethylene terephthalate (PET) (transparent support, above all … polyethylene terephthalate 0071]) which has a moisture permeation amount within the claimed range of 100 g/m2 or less, as measured for 24 hours under the conditions of 40°C and 100% humidity, as disclosed in Applicant’s specification (low moisture permeable PET, Examples 1-3, Table 2, lines 20-30 of page 32).
Regarding claim 2, Suzuki2 teaches including in the second hard coating layer, the exemplary commercially available photopolymerization initiators of Irgacure 819 ([0065]) and Irgacure 369 ([0066]) which absorb at least 95% of the light in the wavelength range of 380 nm to 400 nm, disclosed in Applicant’s specification (B1: IRG 819, B2: IRG 369, Table 1, lines 10-15 of page 24, lines 1-5 of page 25), for the purpose of providing a superior reactivity and hence a superior internal curability, as described above.
Regarding claim 3, Suzuki2 teaches including in the second hard coating layer, the exemplary commercially available photopolymerization initiators of Irgacure 819 ([0065]) and Irgacure 369 ([0066]) which produce a hard coating layer that has a ratio (a/b) of a transmittance (a) at a wavelength of 400 nm to a transmittance (b) at a wavelength of 500 nm, of 0.9, as disclosed in Applicant’s specification (B1: IRG 819, B2: IRG 369, Table 1, lines 10-15 of page 24, lines 1-5 of page 25; a/b = 0.9, B1, Example 1, a/b = 0.9, B2, Example 2, Table 2, lines 15-25 of page 32).  Accordingly, the second hard coating layer of Suzuki, as modified by Suzuki2, is expected to have the transmittance (b) at 500 nm, that is within the claimed range of 98 to 100%, and the transmittance (a) at 400 nm that is within the claimed range of 85% to 95%, in the absence of a clear showing to the contrary. 
Regarding claims 4-5, although Suzuki is silent regarding heat shrinkage forces of the light-transmitting substrate, it was already a well-known process in the art at the time, to thermally anneal a thermoplastic substrate to remove any process-induced heat distortion unevenness, such that a ratio of a heat shrinkage force in a second direction which is a TD direction of the thermoplastic substrate, to a heat shrinkage force in a first direction which is an MD direction of the thermoplastic substrate, perpendicular to the second direction, in a common operating temperature range such as 60°C to 100°C, is ideally 1.0, which is within the claimed range of 0.6 to 1.5, for the purpose of providing a thermoplastic substrate that is thermally distortion-free in the desired operating temperature range. Suzuki teaches that the light-transmitting substrate is more preferably formed of polyethylene terephthalate (transparent support [0071]) which is the only thermoplastic used in the working examples of Applicant’s specification (PET, Examples 1-3, Table 2, lines 20-30 of page 32). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have thermally annealed the light-transmitting substrate of the anti-reflection film of the polarizing plate of Suzuki, such that a ratio of a heat shrinkage force in a second direction that is a TD direction of the light-transmitting substrate, to a heat shrinkage force in a first direction that is an MD direction of the light-transmitting substrate, perpendicular to the second direction, in the operating temperature range of 60°C to 100°, is within a range of 0.6 to 1.5, in order to free the light-transmitting substrate of any thermal distortions within said temperature range.
Regarding claim 7, Suzuki teaches that the light-transmitting substrate is more preferably formed of polyethylene terephthalate (PET) (transparent support, above all … polyethylene terephthalate [0071]) which has a moisture permeation amount within the claimed range of  10 to 100 g/m2 or less, as measured for 24 hours under the conditions of 40°C and 100% humidity, as disclosed in Applicant’s specification (low moisture permeable PET, Examples 1-3, Table 2, lines 20-30 of page 32).
Regarding claim 8, Suzuki teaches that a thickness of the first hard coating layer is 5 µm ([0145]), and that a thickness of the light-transmitting substrate is 20 µm ([0076]), such that a ratio of the first to the second is 0.25.
Regarding claim 9, Suzuki teaches that a thickness of the first hard coating layer is 5 µm ([0145]), and that a thickness of the light-transmitting substrate is 20 µm ([0076]), which total 25 µm.  Although Suzuki is silent regarding a thickness of the polarizer, one that is low enough to be within a range of from 100 µm to 175 µm, for the purpose of providing the desired high polarized light-transmittance, was already a common feature at the time.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a total thickness of the polarizer, the first hard coating layer nd the light-transmitting substrate, that is within a range of as low as 200 µm or less, in the polarizing plate of Suzuki, in order to obtain the desired high polarized light-transmittance.
Regarding claim 11, Suzuki teaches that the second hard coating layer has a thickness of 5 µm ([00145]) which is within the claimed range of 1 to 30 µm.
Regarding claim 12, Suzuki teaches that the second anti-reflection film further includes a low refractive index layer formed on one surface of the second hard coating layer opposite to the light-transmitting substrate (low refractive index layer being stacked on or above the hardcoat layer [0022] disposed on or above the transparent support [0012]).
Regarding claim 13, Suzuki teaches that the lower refractive index layer has a refractive index of 1.30 to 1.38 ([0180]) which, while the wavelength region is not mentioned, is expected to be within the claimed range of 1.20 to 1.60 in the wavelength range of 380 nm to 780 nm, since 550 nm and 590 nm that are within said wavelength range, are the visible wavelengths that are most commonly used for refractive index measurements.
Regarding claim 14, Suzuki teaches an adhesive layer disposed between the polarizer (polarizing film [0248]) and the light-transmitting substrate (protective film [0248]), for the purpose of providing the desired adhesive lamination.  Although Suzuki is silent regarding a thickness of the adhesive layer, since Suzuki teaches that the second hard coating layer can have a thickness of as low as 3 µm ([0014]), it would have been obvious to one of ordinary skill in the art at the time, to have provided the adhesive layer with a thickness of as low as 3 µm, which is within the claimed range of 0.1 to 5 µm, in order to obtain the desired laminate adhesion with the proper perspective.
Regarding claim 15, Suzuki teaches a liquid crystal panel (of a liquid crystal display device [0258]) having a polarizing plate formed on both surfaces of a liquid crystal cell (disposed on both sides thereof [0258]), wherein the polarizing plate comprises: a polarizer (polarizing film [0240]), a first anti-reflection film as a first protective film, and a second anti-reflection film as a second protective film positioned so as to face each other with respect to the polarizer (antireflection film … may be used for … both of the protective films of a polarizing plate comprising a polarizing film and protective films disposed on both sides thereof [0240]), where the first anti-reflection film comprises a first hard coating layer (hardcoat layer [0012, 0143]) having a thickness of 5 µm ([0145]) which is within the claimed range of 10 µm or less, and the second anti-reflection film includes a light-transmitting substrate (transparent support [0012]) and a second hard coating layer (hardcoat layer [0012]), the first hard coating layer of the first anti-reflection film and the second anti-reflection film being positioned so as to face each other with respect to the polarizer ((antireflection film … may be used for … both of the protective films of a polarizing plate comprising a polarizing film and protective films disposed on both sides thereof [0240]).  Suzuki teaches that the first hard coating layer includes a binder resin (ionizing radiation-curable polyfunctional monomer or polyfunctional oligomer [0148]), and organic fine particles having a particle size of 3.0 µm which is within the claimed range of 0.5 to 10 µm dispersed in the binder resin, for the purpose of providing the desired internal scattering property ([0151]). Suzuki teaches that inorganic fine particles having a particle size that is less than 1,000 nm (1 µm [0151]), such as a particle size of 30 nm to 100 nm ([0184]) which is within the claimed range of 1 nm to 500 nm, are further included to adjust the refractive index of the hardcoat layer ([0151]).  Although Suzuki teaches that including organic fine particles and inorganic fine particles in the hardcoat layer is not preferred due to a decrease in coating solution stability ([0151]), it would have been routine experimentation by one of ordinary skill in the art at the time, to have arrived at combinations of organic fine particles and inorganic fine particles that increase coating solution stability, as evidenced by Nimura.
Nimura teaches that a hardcoat layer that includes a binder resin ([0089, 0091]), further includes organic fine particles (light-transmissive particles [0089, 0134]) having a particle size of 0.5 to 10 µm ([0134]), dispersed in the binder resin ([0132]) for the purpose of providing the desired internal scattering (light-scattering capability [0089]).  Although Nimura teaches that the organic fine particles in the binder resin, decrease coating stability (may readily precipitate in a binder [0133]), Nimura teaches that inorganic fine particles (filler [0133]) having a particle size that overlaps the claimed range of 1 nm to 500 nm (at most 0.5 µm [0133]) are then included to increase the coating stability (effective for preventing the light-transmissive particles from precipitating [0133]).
Therefore, it would have been obvious to one of  ordinary skill in the art at the time, to have dispersed in the binder resin, organic fine particles having a particle size within a range of 0.5 µm to 10 µm, in the first and second hard coating layers of the polarizing plate of Suzuki, in order to obtain the desired internal scattering, as taught by Suzuki and Nimura, and to have further dispersed in the binder resin, inorganic fine particles having a particle size within a range of 1 nm to 500 nm, in order to obtain the desired adjustment of the refractive indices of the first and second hard coating layers, as taught by Suzuki, in a combination that increases coating stability instead of decreasing it, as evidenced by Nimura.
.  Suzuki fails to teach that the second hard coating layer has a ratio (a/b) of a transmittance (a) at a wavelength of 400 nm to a transmittance (b) at a wavelength of 500 nm, of 0.95 or less.
However, Suzuki teaches that the second hard coating layer includes a photopolymerization initiator ([0288]).
Suzuki2 teaches that in an anti-reflection film ([0110]), a hard coating layer includes a photopolymerization initiator such as commercially available Irgacure 819 ([0065]) and Irgacure 369 ([0066]), for the purpose of providing a superior reactivity ([0065]) and hence a superior internal curability ([0066]), resulting in a hard coating layer which is expected to have a ratio (a/b) of a transmittance (a) at a wavelength of 400 nm to a transmittance (b) at a wavelength of 500 nm, that is within the claimed range of 0.95 or less, as disclosed in Applicant’s specification (B1: IRG 819, B2: IRG 369, Table 1, lines 10-15 of page 24, lines 1-5 of page 25; a/b = 0.9, B1, Example 1, a/b = 0.9, B2, Example 2, Table 2, lines 15-25 of page 32), in the absence of a clear showing to the contrary.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the photopolymerization initiator taught by Suzuki2 in place of the photopolymerization initiator in the second hard coating layer, of the second anti-reflection film of the polarizing plate of Suzuki, in order to obtain a superior reactivity and hence a superior internal curability, as taught by Suzuki2, such that the modified second hard coating layer is expected to have a ratio (a/b) of a transmittance (a) at a wavelength of 400 nm to a transmittance (b) at a wavelength of 500 nm, that is within a range of 0.95 or less, as disclosed in Applicant’s specification, in the absence of a clear showing to the contrary. 
Furthermore, Suzuki teaches that the light-transmitting substrate is more preferably formed of polyethylene terephthalate (PET) (transparent support, above all … polyethylene terephthalate 0071]) which has a moisture permeation amount within the claimed range of 100 g/m2 or less, as measured for 24 hours under the conditions of 40°C and 100% humidity, as disclosed in Applicant’s specification (low moisture permeable PET, Examples 1-3, Table 2, lines 20-30 of page 32).
Regarding claim 16, Suzuki teaches that the polarizing plate is formed on both surfaces of the liquid crystal cell (disposed on both sides thereof [0258]).  
Although Suzuki fails to teach that a MD direction of the polarizer of the polarizing plate formed on one surface of the liquid crystal cell and a MD direction of the polarizer of the polarizing plate formed on the other surface, are perpendicular to each other, such an arrangement, which is a crossed-nicols arrangement, was already common practice in the art at the time, for the purpose of providing the desired modulation of polarized light.
Regarding claim 17, Suzuki teaches a display device comprising the polarizing plate ([0258]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Suzuki2, as evidenced by Nimura, as applied to claims 1-5, 7-9,11-17 above, and further in view of Lee (US 2017/0363778).
Suzuki, as modified by Suzuki2, as evidenced by Nimura, teaches the polarizing plate comprising the polarizer and the anti-reflection film including the light-transmitting substrate, as described above.  In addition, Suzuki teaches that the light-transmitting substrate is more preferably formed of polyethylene terephthalate (transparent support, above all … polyethylene terephthalate [0071]), but fails to teach that it has a thickness direction retardation (Rth) at a wavelength within a range of 400 nm to 800 nm of 3,000 nm or more.
However, Lee teaches that in a polarizing plate ([0013]) comprising a polarizer and a light-transmitting substrate (protective film … polyethylene terephthalate [0016]), the light-transmitting substrate can have a thickness direction retardation (Rth) of 6,000 nm ([0016]) which is within the claimed range of 3,000 nm or more, at a wavelength of 550 nm ([0111]) which is within the claimed range of 400 to 800 nm, for the purpose of preventing undesired rainbow light discoloration (stains [0013]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the light-transmitting substrate of the anti-reflection film of the polarizing plate of Suzuki, with a thickness direction retardation (Rth) within a range of 3,000 nm or more, at a wavelength within a range of 400 nm to 800 nm, in order to prevent undesired rainbow light discoloration, as taught by Lee.

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new reference in the new grounds of rejection.
Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782